Voto particular disidente emitido por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Disiento de la acción mayoritaria de conceder la pro-rroga más extensa solicitada para presentar los alegatos de las partes.
Me preocupa que la dilación en este caso abone al estado de incertidumbre que rodea la difícil situación social y fiscal en que se encuentra el país. Al aceptar la solicitud de certificación y paralizar la ley objeto de revisión, configu-ramos un proceso ante un Comisionado Especial relativa-mente expedito. El Comisionado Especial, de manera enco-miable, cumplió a cabalidad su encomienda en el término concedido.
Ahora comparece ante nosotros la Asociación de Maestros de Puerto Rico y Educamos a solicitar un término para presentar sus respectivos alegatos. La primera, quien ha llevado el peso de la litigación, nos solicita un término ra-zonable hasta el 18 de febrero para que se presenten si-multáneamente todos los escritos que las partes tengan a bien presentar. En otras palabras, nos solicitaron una semana. Educamos, sin embargo, nos solicitó un término de diez días para presentar comentarios al informe y diez días adicionales para presentar los alegatos simultáneos; es de-cir, veinte días para cumplir con aquello que la Asociación de Maestros de Puerto Rico estima que puede hacer en una semana.
*251El Tribunal, sin mayor explicación, concede el término más dilatado, acción que a mi parecer no se justifica. Con-sidero que debemos ser en extremo cautelosos con las es-trategias procesales de posponer en lo más posible la dis-posición final de esta controversia.
En vista de lo anterior, disiento del dictamen tomado por el Tribunal y en su lugar acogería la petición de la Asociación de Maestros de Puerto Rico.